         Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 1 of 8. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION - CLEVELAND

Brittany Bowman,                                 )
                                                 ) Case No. ________________
Plaintiff,                                       )
                                                 ) COMPLAINT
        v.                                       )
                                                 ) Jury Trial Demanded
Weltman, Weinberg & Reis Co., LPA,               )
                                                 )
Defendant.                                       )
                                                 )

                                     NATURE OF ACTION

        1.     Plaintiff Brittany Bowman (“Plaintiff”) brings this action against Defendant

Weltman, Weinberg & Reis Co., LPA. (“Defendant”) pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                         JURISDICTION, STANDING, AND VENUE

        2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        3.     Plaintiff has Article III standing to bring this action, as it seeks to redress conduct

by Defendant that caused Plaintiff to suffer tangible and intangible harms, which Congress has

made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549,

194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to identify

intangible harms that meet minimum Article III requirements,” and thus “may ‘elevat[e] to the

status of legally cognizable injuries concrete, de facto injuries that were previously inadequate in

law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan

Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the




                                                 1
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 2 of 8. PageID #: 2




protections of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for

redressing these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

       4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff reside in

this district, and where Defendants transact business in this district.

                    THE FAIR DEBT COLLECTION PRACTICES ACT

       5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       6.      In order to protect gullible consumers, the Sixth Circuit, “in determining whether a

statement qualifies as misleading, employs an objective, ‘least-sophisticated-consumer’ test.”

Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 592 (6th Cir. 2009); Smith v. Computer Credit,

Inc., 167 F.3d 1052, 1054 (6th Cir. 1999) (“The least sophisticated debtor standard is ‘lower than

simply examining whether particular language would deceive or mislead a reasonable debtor’”)

(quoting Swanson v. Southern Oregon Credit Service, Inc., 869 F.2d 1222, 1225 (9th Cir. 1988)).

       7.      “Federal courts have broadly recognized the FDCPA as a strict-liability statute.”

Gamby v. Equifax Info. Servs. LLC, 462 F. App’x 552, 556 (6th Cir. 2012) (citing Turner v.

J.V.D.B. & Assocs., Inc., 330 F.3d 991, 995 (7th Cir. 2003)).

       8.      “Structured as such, the FDCPA functions both to protect the individual debtor and

advance the declared federal interest in ‘eliminat[ing] abusive debt collection practices.’” Stratton




                                                  2
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 3 of 8. PageID #: 3




v. Portfolio Recovery Associates, LLC, 770 F. 3d 443, 449 (6th Cir. 2014), as amended (Dec. 11,

2014) (quoting 15 U.S.C. § 1692(e)).

                                             PARTIES

       9.      Plaintiff is a natural person who at all relevant times resided in the State of Ohio,

County of Richland, and City of Shelby.

       10.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       11.     Defendant is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       12.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff is a natural person obligated, or allegedly obligated, to pay a debt.

       14.     Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, a personal credit account with Discover,

referenced by Defendant’s file number 040474402 (the “Debt”).

       15.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, and/or regularly collects or attempts

to collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

       16.     Plaintiff and Defendant reached a settlement agreement with respect to the Debt,

whereby Defendant agreed to accept payments of $150.00/month in settlement of the Debt, and

that Defendant would not take any action to collect on the Debt while payments were being made.



                                                  3
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 4 of 8. PageID #: 4




       17.     The settlement agreement between the parties was reduced to a consent judgment,

which provided, in relevant part: “It is further agreed that no execution shall issue on the Judgment,

including the filing of a Judgment Lien, so long as [Ms. Bowman] maintains payments in the

amount of $150.00 per month. . . .”

       18.     Motivated in part by Defendant’s agreement not to execute on the judgment or file

a lien, Plaintiff agreed to the settlement and maintained timely payments on the Debt in accordance

with the settlement agreement.

       19.     However, on or about July 6, 2020, Defendant subsequently filed, or caused to be

filed, a judgment lien with respect to the Debt.

       20.     Plaintiff became aware that Defendant had filed a judgment lien when she was

attempting to refinance her home.

       21.     Plaintiff was informed by the lender that they could not go through with the loan

process because of the lien.

       22.     Therefore, by breaking its agreement and filing the judgment lien, Defendant

caused Plaintiff to lose the opportunity for credit.

       23.     As a result of Defendant’s actions, Plaintiff suffered personal humiliation,

embarrassment, mental anguish, emotional distress, detriment to Plaintiff’s character and personal

reputation, and other damages.

       24.     The personal humiliation, embarrassment, mental anguish, emotional distress,

detriment to Plaintiff’s character and personal reputation, and other damages that Plaintiff suffered

was a natural consequence of Defendant’s actions.




                                                   4
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 5 of 8. PageID #: 5




       25.     The personal humiliation, embarrassment, mental anguish, emotional distress,

detriment to Plaintiff’s character and personal reputation, and other damages that Plaintiff suffered

as a result of Defendant’s actions constitute mental anguish more than mere worry, anxiety,

vexation, inconvenience, or unpleasantness.

                                       COUNT I
                               VIOLATION OF 15 U.S.C. § 1692e

       26.     Plaintiff repeats and re-alleges each factual allegation above.

       27.     The FDCPA creates a broad, flexible prohibition against the use of misleading,

deceptive, or false representations in the collection of debts. See 15 U.S.C. § 1692e; Hamilton v.

United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002) (citing legislative history

reference to the FDCPA’s general prohibitions which “will enable the courts, where appropriate,

to proscribe other improper conduct which is not specifically addressed”).

       28.     This includes the “threat to take any action that cannot legally be taken or that is

not intended to be taken.” 15 U.S.C. § 1692e(5).

       29.     “To argue that a collection agency can avoid the strictures of the FDCPA simply

by acting where it has no legal authority, as opposed to threatening to act where it has no legal

authority, would defy the very purposes of the section, one of which is to prevent ‘use of ... false

... means in connection with the collection of any debt.’” Marchant v. U.S. Collections W., Inc.,

12 F. Supp. 2d 1001, 1006 (D. Ariz. 1998) (emphasis in original) (quoting 15 U.S.C. § 1692e).

       30.     Congress, recognizing that it would be impossible to foresee every type of

deceptive collection misbehavior, expressly included in the FDCPA a catchall provision,

prohibiting “[t]he use of any false representation or deceptive means to collect or attempt to collect

any debt or to obtain information concerning a consumer.” 15 U.S.C. § 1692e(10).


                                                  5
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 6 of 8. PageID #: 6




       31.      The FDCPA is intended to be “comprehensive, in order to limit the opportunities

for debt collectors to evade the under-lying legislative intention,” and therefore the same conduct

may violate multiple sections of the Act. Clark v. Capital Credit & Collection Servs., Inc., 460

F.3d 1162, 1178 (9th Cir. 2006) (citing FTC Official Staff Commentary on FDCPA, 53 Fed. Reg.

50097, 50101).

       32.      Defendant violated 15 U.S.C. § 1692e by using false, deceptive, or misleading

representations or means in connection with the collection of Plaintiff’s Debt, including by taking

an action it could not legally take or otherwise falsely representing that it would not file a judgment

lien, and then filing a judgment lien against Plaintiff anyway.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692e;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by law;

                and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT II
                               VIOLATION OF 15 U.S.C. § 1692f

       33.      Plaintiff repeats and re-alleges each factual allegation above.




                                                  6
        Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 7 of 8. PageID #: 7




       34.      The FDCPA also prohibits the use of unfair or unconscionable means to collect

debts. See 15 U.S.C. § 1692f.

       35.      In addition to the non-exhaustive list of conduct that violates the FDCPA, § 1692f

“allows a court to sanction improper conduct the FDCPA fails to address specifically.” Turner v.

Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013) (quoting Adams v.

Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).

       36.      Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means

against Plaintiff in connection with an attempt to collect the Debt, including by breaching the terms

of the consent judgment when it filed a judgment lien against Plaintiff, despite agreeing not to and

despite Plaintiff being current in all obligations under the agreement.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692f;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by law;

                and

             f) Awarding such other and further relief as the Court may deem proper.

                                         TRIAL BY JURY

       37.      Plaintiff is entitled to and hereby demands a trial by jury.



                                                  7
       Case: 1:21-cv-01288-PAG Doc #: 1 Filed: 07/02/21 8 of 8. PageID #: 8




Dated: June 29, 2021
                                     Respectfully submitted,

                                     ____________________________
                                     McCarthy Law PLC
                                     4250 N. Drinkwater Blvd. Ste. 320
                                     Scottsdale, AZ 85251
                                     Phone: 602-456-8900
                                     Fax: 602-218-4447
                                     litigation@mccarthylawyer.com
                                     Attorney for Plaintiff




                                        8
